Acknowledgement
This Notice of Allowance is in response to amendments filed 12/14/2020.
Reasons for Allowance
Claims 1, 3-8, and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Matsuo et al. (US 2019/0077448 A1) and Hara et al. (US 2008/0249685 A1), taken alone or in combination, does not teach the claimed camping control system and damping control method of a steering system for a vehicle, the damping control method comprising: 
a basic damping value determining step of determining, by a controller, a basic damping value based on a vehicle velocity, a steering angular velocity, and an output value of a steering motor when it is determined by the controller that steering for restoring a steering wheel to a steering angle neutral position is to be performed; 
a hand-on/off determining step of determining, by the controller, when a driver is in a hand-off state in which the driver takes his or her hands off the steering wheel according to a steering state and a behavior of the vehicle; 
a compensating step of compensating, by the controller, for a determined basic damping value so that the determined basic damping value is changed and determining a final damping value when it is determined by the controller that the driver is in the hand-off state; and 
a restoring steering control step of controlling, by the controller, the steering motor with the final damping value obtained by the compensating, and restoring and steering the steering wheel by the final damping value, 
wherein in the basic damping value determining step determining step, the basic damping value is determined by multiplying a gain value predetermined for a current of the steering motor, a gain value predetermined for the vehicle velocity, and a gain value predetermined for the steering angular velocity.
Specifically, prior art does not disclose compensating for a basic damping value determined based on a vehicle velocity, a steering angular velocity, and an output value of a steering motor and controlling a steering motor with a final damping value determined when the driver is in a determined hand-off state, where the basic damping value is determined by multiplying a gain value predetermined for a current of the steering motor, a gain value predetermined for the velocity, and a gain value predetermined for the steering angular velocity upon determining that a steering angle neural position is to be restored, in light of the overall claim. Matsuo et al. discloses a similar technique of damping control that compensates for a basic damping value (see ¶0034-0037) determined based on a vehicle velocity, a steering angular velocity, and an output value of a steering motor upon determining that a steering angle neural position is to be restored (see ¶0028, ¶0030, ¶0018) and controlling a steering motor with a final damping value determined when the driver is in a determined hand-off state (see ¶0022-0023; ¶0034-0037); however, Matsuo et al. is silent regarding the specific calculation in order to determine the basic damping value and does not use predetermined gain values for steering motor current, vehicle velocity, and steering Hara et al. discloses a steering system that compensates for when in a hands-off state; however, while the control value of Hara et al. considers steering motor gain values (see ¶0038-0039), the control value does not additionally consider predetermined gain values for vehicle velocity and steering motor current. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 9/29/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661